DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of 8/10/21 does not render the application allowable.
Remarks
	Applicant has amended claims 1 cancelled claims 2 and added new claims 7.  Claims 1 and 3-7 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn and modified to reflect Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (KR 20090049588, cited in IDS, machine translation provided) in view of Seyedmohammadi (KR 20140069114, cited in IDS, machine translation provided).
As to claim 1, Ishikawa is directed to a solar cell substrate on which an electrode is provided (11 and 12, respectively) and comprising:
The electrode (12) including a lower printed layer formed by being printed with a conductive paste (13; where product by process limitations are considered functional limitations only) that contains a first metal powder and a first glass frit (paragraph 0013 and 0037), and an upper printed layer (14) formed by being printed on an upper surface of the lower printed layer (where product by process limitations are considered functional limitations only) that contains a second metal powder and a second glass frit, 
Ishikawa fails to teach the second metal powder having a D50 smaller than the D50 of the first metal powder, and the second glass frit having a glass transition temperature higher than that of the first glass frit.
Seyedmohammadi is directed to a contact paste having one or more silver powders and one or more glass frits wherein the D50’s differ and the glass transition temperatures differ.  The reference teaches the difference in glass transition temperature provides lower overall contact resistance and bulk resistance (page 2, para 5 to page 3, para 1 of translated document) and the D50 difference improving atomization and preventing excess sintering of Ag while maintaining good conductivity (page 2, para 5 of translated document).  It would have been well within purview of a skilled artisan to select the D50 and glass transition temperatures to be smaller/bigger and higher/lower for the second/first layers, respectively, with a reasonable expectation of success (see KSR rationale e).  The prior art further teaches a difference between the D50 of the first and D50 (Seyedmohammadi) and the average D50 being 4-8 microns (Ishikawa paragraph 0013) which overlaps the instantly recited difference range of 0.1-0.4 microns with the first and second ranging from 0.1-10 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
	Regarding claim 3, the prior art teaches a difference between glass transition of first frit and glass transition of second frit to be within a range of 10-40oC (claim 1 of Seyedmohammadi).
	Regarding claim 4, the prior art teaches the aspect ratio being controlled by the number of layers of 14’s (problem solved portion of Ishikawa).
Regarding claim 5, the prior art teaches the second metal powder being in an amount of 75-95 wt% with respect to a total weight of the conductive paste (problem solved portion of Ishikawa) which prima facie case of obviousness exists.
	Regarding claim 6, the prior art teaches a solar cell having the substrate of claim 1 (abstract of references).
Regarding claim 7, the prior art teaches the average D50 being 4-8 microns (Ishikawa paragraph 0013) which overlaps the instantly recited difference range of 0.1-0.4 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Response to Arguments
Applicant's arguments filed 8/10/21 have been fully considered but they are not persuasive. Applicant argues that the instant Experimental examples 5 and 7 support an argument for unexpected results of the instant claim 1 language, specifically a difference between an average particle diameter of the first metal powder and an average particle diameter of the second metal powder being within a range of greater than 0.1 to less than 0.4 microns and the average particle diameter of the first and second metal powders being in a range of 0.1 to 10 microns (pages 3-5).
The Examiner respectfully submits that the alleged unexpected results are not commensurate in scope with the instant claims.  Examples 5 and 7 show a difference in D50 of 0.2 which is not commensurate in scope with the claimed range of 0.1-0.4.  As such, unexpected results cannot be an effective argument to overcome the instant rejection.
Applicant argues Ishikawa does not teach any difference between the glass frit of upper and lower layers and teaches the upper layer particles having a larger size than the lower layer particles and that Seyedmohammadi cannot remedy Ishikawa as Seyedmohammadi teaches different frits and particle sizes in the same paste (pages 5-6).
The Examiner respectfully disagrees.  It is the combination of the references that teaches the limitations of the instant claim.  Ishikawa is relied upon to teach a sublayered electrode in which different materials are relied upon to teach a benefitted final product.  The subsequent teachings of Seyedmohammadi teaches the benefits/effects of modifying the particle size and the glass frit transition temperature.  A skilled artisan reading the references in their entirety would have been motivated to modify the particle size and transition temperature in the modified device to achieve the desired characteristics in a final device as clearly detailed by Seyedmohammadi. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Examiner ntoes that the references are relied upon for all that they teach and Ishikawa is not limited to is preferred embodiment of the upper layer particles having a larger size than the lower layer particles.  A skilled artisan would have found it obvious to modify the size of the particles using KSR (e) rationales (top bigger than bottom, top smaller than bottom, top equals bottom) with a reasonable expectation of success.
Applicant arguments regarding a difference in diameters differing by 2.5% or more is not considered as it is not commensurate in scope with the pending claims, which do not include a limitation regarding diameter difference in percentage.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726